Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 17, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141672                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices


  v                                                                 SC: 141672
                                                                    COA: 292602
                                                                    Wayne CC: 08-003062-FH
  ROBERT WILLIAM DUNCAN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 6, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). At oral argument, the parties shall address whether the trial court abused its
  discretion in granting the defendant a new trial, for the reasons stated in the Court of
  Appeals dissenting opinion.

         We ORDER the Wayne Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint attorney
  Mark M. Haidar, if feasible, to represent the defendant in this Court. If the defendant is
  not indigent, he must retain his own counsel.

        Within 42 days of determining who will represent the defendant in this Court,
  defense counsel shall file a brief addressing the issue described above.

        CAVANAGH, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 17, 2010                   _________________________________________
           p1214                                                               Clerk